DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 13, 14, and 19 are objected to because of the following informalities: 
Claim 13: in line 23, “the second end” should read “the second distal end” for consistency.
Claim 13: in line 24, “the second end” should read “the second distal end” for consistency.
Claim 13: in line 25, “the interior” should read “an interior” as this is the first recitation of the interior of the second compartment.  
Claim 13: in line 41, “the second end” should read “the second distal end” for consistency.
Claim 14: in line 3, “that second compartment” should read “that the second compartment”.
Claim 19: in line 5, “the second distal open end” should read “the second open distal end” for consistency. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 includes “the vacuum channel” and “the tubular member”, which lack clear antecedent basis since first and second vacuum channels, and inner and outer tubular members, have been previously recited. For the purposes of claim interpretation, claim 3 is being treated as though it reads “…wherein the vacuum channel of the outer tubular member is outer tubular member… surrounded by the vacuum channel of the outer tubular member….”.
Claim 14 includes “the vacuum channel” which lacks antecedent basis as there are two vacuum channels previously recited. For the purposes of claim interpretation, claim 14 is being treated as though it reads “…by the second vacuum channel and the second vacuum channel extends…”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa (U.S. Pub. No. 2005/0043720) in view of Belson (U.S. Pub. No. 2007/0135803), and Aboul-Hosn (U.S. Pub. No. 2004/0116897).
Regarding claims 18 and 20, Ishikawa discloses a method for isolating tissue comprising: inserting at least part of an endoscopic device into an orifice of a patient (para. 50), the endoscopic device comprising: an outer tubular member 12 (Fig. 3A); positioning a stent 42 at least partially within an opening of the targeted tissue (Figs. 6, 7) through operation of a stent delivery device 44 (Fig. 3A) slideably disposed within a first compartment (see inside of 20) of the first outer tubular member (Fig. 3A), wherein the stent comprises a ring having a first and second end (Fig. 7); and manipulating a position of the targeted tissue (para. 53). Ishikawa does not expressly disclose a first vacuum channel, a vacuum port, a first suction port, or manipulating the tissue with suction.
Belson, in the same field of endeavor, teaches an endoscopic device comprising: an outer tubular member comprising a first vacuum channel (Figs. 235, 141B, C, F, G, 176), a first compartment (inside 17), a first and second end (see ends of 17), the vacuum channel and the compartment comprising an interior and extending to the second end, wherein the first vacuum channel further comprises a suction port located at or near the second end (Figs. 235, 141B,C, F, G, 176), the first suction port configured to removably attach to a targeted tissue to form a reversible seal (Figs. 235, 141B,C, F, G, 176); attaching the first suction port on or near the targeted tissue (Figs. 235, 141B, C, F, G, 176); manipulating a position of the tissue using suction (para. 201 teaches manipulating the tissue via the guide tube to provide additional safety features, provide mechanical advantage to gripped tissue as per [0696], and increase the atraumatic nature of the procedure; see also par. [0700],[0701]; Paras. 749, 697, 700, 701, 794-798 teach using any one of the fixation methods/mechanisms suction, hooks, barbs, staples, etc.; thus one of ordinary skill would have used suction for the outer tubular member since each of the fixation methods/mechanisms are art recognized equivalents and each fix the member to the tissue), for the purpose of creating a sterile environment within the body, tracking the device within the body, and rigidizing the device (paras. 5, 6, 12, 14, 15, 198, 571). Regarding claim 20, Belson further teaches wherein manipulating the position of the tissue comprises withdrawing the tissue from an area to reduce a risk of trauma of a non-targeted tissue (paras. 201, 696, 750).
Aboul-Hosn, in the same field of endeavor, teaches a vacuum port 20 coupled at or near a first end (Fig. 2), the vacuum port in communication with the interior of the first vacuum channel and capable of operative connection with a vacuum source (para. 48); operatively connecting a vacuum source to the vacuum port such that the suction port removably attaches to the tissue, for the purpose of creating a suction force to cause the vacuum ports/channels to 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ishikawa and include the first vacuum channel, first and second open ends, vacuum port and first suction port, as taught by Belson, for the purpose of creating a sterile environment within the body, tracking the device within the body, and rigidizing the device (paras. 5, 6, 12, 14, 15, 198, 571). It would have also been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and device of Ishikawa/Belson and include the step of operatively connecting a vacuum source, as taught by Aboul-Hosn, for the purpose of creating a suction force to cause the vacuum ports/channels to draw against the tissue and stabilize the tissue and maintain a seal (para. 48). 
Regarding claim 19, the tubular member (12) of Ishikawa is now being considered the claimed inner tubular member (12), the inner tubular member comprising a compartment (inside of “12”). Ishikawa fails to disclose an outer tubular member as claimed, in combination with tubular member (12) now considered the claimed inner tubular member.
Belson, in the same field of endeavor, teaches an endoscopic device (Fig. 235) comprising an outer tubular member R1 and an inner tubular member R2 (Fig. 235); the outer and inner tubular members each comprising a proximal end, a distal open end (Fig. 235), a vacuum channel (Figs. 141B, 141C, 141F, 176; paras. 749, 697, 700, 701, 794-798 teach using any one of the fixation methods/mechanisms (suction, hooks, barbs, staples, etc.); thus one of ordinary skill in the art would have used suction for both of the tubular members, since each of the fixation methods/mechanisms are art recognized equivalents and are each used for fixation to tissue) in communication with the distal open end, a compartment wholly surrounded by the vacuum channel (Figs. 141B, C, F, G, 176; paras. 749, 697, 700, 701, 794-798), the inner tubular member being slideably disposed within the compartment of the outer tubular member such that the distal open end of the inner tubular member can advance through the distal open any one of the fixation methods/mechanisms on either tubular member (suction, hooks, barbs, staples, etc.)) through the vacuum channel of the inner tubular member to form a reversible seal under vacuum between the inner tubular member and a second targeted tissue, for the purpose of creating a sterile environment within the body, tracking the device within the body, and rigidizing the device (paras. 5, 6, 12, 14, 15, 198, 571). Belson also teaches the outer tubular member further comprising a first vacuum port (Figs. 141B, C, F, G, 172A-D, 175); the inner tubular member further comprising a second vacuum port (Figs. 141B, C, F, G, 172A-D, 175; paras. 749, 697, 700, 701, 794-798 teach using any one of the fixation methods/mechanisms (suction, hooks, barbs, staples, etc.); thus one of ordinary skill would have used suction for the inner tubular member and the outer tubular member, since each of the fixation methods/mechanisms are art recognized equivalents and are used for fixation to tissue). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and device of Ishikawa to include outer and inner tubular members each capable of supplying suction and each having a vacuum channel, proximal and distal ends, and a compartment (i.e., interior of tube) as taught by Belson for the purpose of creating a sterile environment within the body, tracking the device within the body, and rigidizing the device (paras. 5, 6, 12, 14, 15, 198, 571). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1,3), (2,18,19), 4, 5, 6, 7, 8, 9, 10, 11, 12, (13,14), 15, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1), (2), 3, 4, 5, 6, 7, 8, 10, 9, 11, (12), 13, 14, and 15, respectively, of U.S. Patent No. 10,238,392. Although instant claims (1,3), (2,18,19), 4, 5, 6, 8, 9, 10,11, 12, (13,14), 15, 16, and 17 are merely broader than claims (1), (2), 3, 4, 5, 6, 7, 8, 10, 9, 11, (12), 13, 14, and 15 of ‘392 and are therefore “anticipated” by the claims of ‘392. Regarding the limitations found in the above listed claims of ‘392 which are not found in claims 1-19 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,238,392 in view of Belson (US 2007/0135803). Claim 2 of ‘392 claims the method of claim 20 except for wherein the step of manipulating a position of the targeted tissue further comprises withdrawing the targeted tissue from an area to reduce a risk of trauma to a non-targeted tissue. Belson discloses another endoscopic device comprising inner and outer tubular members (fig. 176; primary and secondary guide tubes) each providing suction (fig. 141c or 141f,g; noting that Belson discloses that any fixation means, including suction may be used; see esp. [0749] and [0697]) in order to manipulate tissue. Belson further teaches manipulating a position of the tissue using suction (see para. 201, which teaches manipulating the tissue via a guide tube to provide additional safety features, provide mechanical advantage to gripped tissue as per [0696], and increase the atraumatic nature of the procedure; see also par. [0700],[0701]), wherein manipulating the position of the tissue comprises withdrawing the tissue from an area to reduce a risk of trauma of a non-targeted tissue (paras. 201, 696, 750). It would have been obvious to one of ordinary skill in the art to have modified the method of claim 2 of ‘392 in view of the teachings of Belson to include withdrawing target tissue from an area (i.e., non-target tissue) in order to minimize the risk of accidental injury to surrounding (non-target) tissue. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 4/15/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771